PER CURIAM.
The petition for rehearing is denied. We are satisfied with what is said in the opinion in respect to Barnette and the six absent locators; but a further examination of the record does not satisfy us that Cook and Ridenour were parties to the fraud. If they were not, and they joined in the location in question in good faith, and the ground was open to location, we think they are entitled to select 20 acres each within the exterior boundaries of, the associated claim, provided they have continued to conform to the requirements of the statute and the local rules of the mining district. We accordingly modify our judgment so as to read:
The judgment of the court below is affirmed as to the appellants A. T. Armstrong, W. H. Sumner, Y. L. Newton, M. E. Armstrong, L. T. Selkirk, and A. R. Armstrong, and as to the appellants Henry Cook and J. C. Ridenour it is reversed, and the case remanded, with leave to them *319to file a supplemental bill, should they so elect, and in that event for further proceedings in accordance with the views here expressed.